 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”) is effective as of September 1
2007 (the “Effective Date”), and is made by and between PREMIER EXHIBITIONS,
INC., a Florida corporation (the “Company”), and BRUCE ESKOWITZ, an individual
residing at                      (the “Executive’’).
WITNESSETH:
     WHEREAS, the Company desires to employ Executive in accordance with the
terms and conditions contained in this Agreement and wishes to ensure the
availability of the Executive’s services to the Company;
     WHEREAS, the Executive desires to accept such employment and render his
services in accordance with the terms and conditions contained in this
Agreement;
     WHEREAS, the Executive and the Company desire to enter into this Agreement,
which will fully recognize the contributions of the Executive and assure
harmonious management of the Company’s affairs.
     NOW, THEREFORE, in consideration of the promises and the mutual covenants
set forth in this Agreement, and intending to be legally bound, the Company and
the Executive agree as follows:
     1. Term of Employment
          (a) Offer/Acceptance. The Company hereby offers employment to the
Executive, and the Executive hereby accepts employment subject to the terms and
conditions set forth in this Agreement. The Company represents and warrants to
Executive that this Agreement and all transactions contemplated herein has been
duly approved by the Company’s Board of Directors.
          (b) Term. The term of this Agreement shall commence the Effective Date
and shall remain in effect for a period of five (5) years thereafter (the
“Term”).
     2. Duties.
          (a) General Duties. Commencing on the Effective Date, the Executive
shall serve as President and Chief Executive Officer with duties and
responsibilities that are customary for such executives and any other duties and
responsibilities specifically assigned to him by the Chairman.. Subject to
applicable law and shareholder approval, during the Term, Executive shall be
entitled to a seat on the Company’s Board of Directors. The Company and the
Executive shall enter into an indemnification Agreement with respect to the
Executive’s services as an officer and board member.
          (b) Best Efforts. The Executive covenants to use his best efforts to
perform his duties and discharge his responsibilities pursuant to this Agreement
in a competent, diligent, and faithful manner. The Executive shall devote
substantially all of his business time, energy and experience to the performance
of his duties hereunder, and shall not engage in any other business activities,
as an employee, director, consultant or in any other capacity, whether or not he
receives compensation therefor, without the prior written consent of the
Company’s Board of Directors; provided, however, that the Executive may
(i) manage his own passive investments (with appropriate disclosure to the
Board) and (ii) serve on civic, charitable or non-profit boards or committees,
so long as any of such activities do not interfere with the performance of the
Executive’s responsibilities to the Company under this Agreement.

1



--------------------------------------------------------------------------------



 



          (c) Location of Employment. The Executive shall work at the Company’s
headquarters, which is currently located at 3340 Peachtree Road, NE, Suite 2250,
Atlanta, GA 30326. In the event that the Company moves its headquarters to a
metropolitan area without a major international metropolitan airport, such
relocation without the Executive’s consent may be deemed termination without
Cause in the Executive’s sole and unfettered discretion.
     3. Compensation and Expenses.
          (a) Initial Bonuses. The Company will pay the Executive an initial
bonus of nine hundred fifty-one thousand nine hundred twenty three dollars
($951,923.00), to be earned and paid on October 15, 2007, provided the Executive
is still employed with the Company on that date. The Company will pay the
Executive an additional bonus of one million dollars ($1,000,000.00), to be
earned and paid on June 1, 2008, provided the Executive is still employed with
the Company on that date.
          (b) Base Salary. For the services of the Executive to be rendered by
him under this Agreement, the Company will pay the Executive an annual base
salary of six hundred twenty-five thousand dollars ($625,000.00)(the “Base
Salary”), which shall be subject to increase as set forth in subsection
(c) below. The Base Salary shall be prorated over the time that the Executive
performs services under this Agreement in any calendar year during which this
Agreement shall become effective after January 1st thereof or shall terminate
before December 31st thereof. The Company shall pay the Executive the Base
Salary in twenty-six (26) equal installments payable every two weeks, in
accordance with the Company’s standard payroll practices, and subject to
applicable deductions and withholdings.
          (c) Base Salary Adjustment. The Base Salary shall be subject to a
minimum cumulative salary increase of five percent (5%) effective on each
Anniversary Date.
          (d) Performance Bonus. The Compensation Committee of the Company’s
Board of Directors (the “Compensation Committee”) will approve and notify the
Executive of an incentive bonus program on a going forward basis which takes
into account the Executive’s performance and which will be based upon reasonable
and pre-determined criteria and benchmarks. In the event that the Company and/or
the Executive meet(s) these pre-determined objectives and criteria, the
Executive shall be entitled to receive an annual bonus of not less than three
hundred fifty thousand dollars ($350,000.00).
          (e) Expenses. In addition to any compensation received pursuant to
this Section 3, the Company shall reimburse the Executive for all reasonable,
ordinary and necessary travel, entertainment and other expenses incurred in
connection with the performance of his duties under this Agreement, provided
that the Executive properly accounts for such expenses to the Company in
accordance with the Company’s policies and practices.
               (i) The Company agrees to pay all of the Executive’s reasonable
moving expenses (including, without limitation, any and all extraordinary costs
associated with the moving of the Executive’s artwork) associated with his
relocation to Atlanta, Georgia.
               (ii) The Company agrees to pay the reasonable costs of
commensurate temporary housing for the Executive and the Executive’s spouse,
upon their relocation to Atlanta, the duration of such payments not to exceed
six months.
          (f) Stock Options. Subject to the approval of the Compensation
Committee, on the Effective Date or as soon as administratively practicable
thereafter, the Company shall grant the Executive a stock option to purchase
625,000 shares of the common stock of the Company (the

2



--------------------------------------------------------------------------------



 



“Option”). The Option shall vest, subject to the Executive’s continued
employment with the Company through the applicable vesting date, as follows:
100,000 shares on the first anniversary of the date of grant (each annual
anniversary of a date of grant, an “Anniversary Date”); 125,000 shares shall
vest pro rata on a monthly basis until the second Anniversary Date; 130,000
shares shall vest pro rata on a monthly basis until the third Anniversary Date;
135,000 shares shall vest pro rata on a monthly basis until the fourth
Anniversary Date; and the remaining 135,000 shares shall vest pro rata on a
monthly basis until the fifth Anniversary Date. The per-share exercise price for
the Option shall be equal to the closing bid price of such shares on the date of
grant. The Option shall have a term of ten (10) years from the date of grant.
The Option shall re represented by a stock option agreement, the terms of which
shall be consistent with this subsection, and shall contain such other terms as
are consistent with the Company’s award of stock options.
          (g) Restricted Stock. Subject to the approval of the Compensation
Committee, on the Effective Date or as soon as administratively practicable
thereafter, the Company shall grant the Executive 625,000 shares of the common
stock of the Company, which shares shall be restricted and subject to forfeiture
(the “Restricted Stock”). The Restricted Stock shall vest, subject to the
Executive’s continued employment with the Company through the applicable vesting
date, as follows: 100,000 shares on the first Anniversary Date; 125,000 shares
shall vest pro rata on a monthly basis until the second Anniversary Date;
130,000 shares shall vest pro rata on a monthly basis until the third
Anniversary Date; 135,000 shares shall vest pro rata on a monthly basis until
the fourth Anniversary Date; and the remaining 135,000 shares shall vest pro
rata on a monthly basis until the fifth Anniversary Date. The Restricted Stock
shall re represented by a restricted stock agreement, the terms of which shall
be consistent with this subsection, and shall contain such other terms as are
consistent with the Company’s award of restricted stock.
          (h) Registration Rights. Company and Executive shall promptly
negotiate in good faith the terms and conditions of a mutually acceptable
registration rights agreement, pursuant to which and company stock or options to
purchase Company stock shall be registered for resale consistent with the
purposes and intentions of this Agreement.
     4. Benefits.
          (a) Personal Days. For each calendar year during the Term, the
Executive shall be entitled to six (6) paid personal days.
          (b) Vacation. For each calendar year during the Term, the Executive
shall be entitled to five (5) weeks of vacation (which shall accrue and vest,
except as may be hereinafter provided to the contrary, on each January lst
thereof) without loss of compensation or other benefits to which he is entitled
under this Agreement. Notwithstanding the foregoing, the Executive acknowledges
and agrees that he will be responsible for ensuring that his duties and
responsibilities as President and Chief Executive Officer during any such
vacation are not neglected. The Executive shall take his vacation at such times
as the Executive may select and the affairs of the Company or any of its
subsidiaries or affiliates may permit.
          (c) Employer Benefit Programs. In addition to the compensation to
which the Executive is entitled pursuant to the provisions of Section 3 above,
during the Term the Executive will be entitled to participate in any stock
option plan, stock purchase plan, pension or retirement plan, and insurance or
other employee benefit plan that is maintained at that time by the Company for
its employees, including programs of life, disability, basic medical and dental,
and supplemental medical and dental insurance.

3



--------------------------------------------------------------------------------



 



     5. Termination.
          (a) Termination for Cause. The Company may terminate the Executive’s
employment pursuant to this Agreement for “Cause” upon the occurrence of any of
the following events:
               (i) the Executive is convicted of a crime involving moral
turpitude, dishonesty, fraud, or is found guilty or liable for any other
securities related offense; or
               (ii) the Executive engages in conduct that constitutes willful
gross neglect or willful gross misconduct in carrying out his duties under this
Agreement resulting, in either case, in material economic harm to the Company
(which such conduct must be proven by the Company based on substantial,
verifiable, evidence or admitted in writing by the Executive); or
               (iii) the Executive fails to perform any material obligation set
forth in this Agreement and such failure is not cured by the Executive within
such reasonable time as may be necessary (not less than 30 days) after written
notice to the Executive by the Company.
          Upon any termination for Cause, and subject to the provisions of
Section 3(a) above, the Executive shall have no right to compensation, bonus,
severance, or other reimbursement pursuant to this Agreement or otherwise,
except that the Executive shall be entitled to all guaranteed compensation, and
all stock options, restricted stock and other securities instruments and
benefits that have accrued and/or vested as of the date of termination.
          (b) Death or Disability. This Agreement and the Company’s obligations
hereunder will terminate upon the death or disability of the Executive. For
purposes of this Section 5(b), “disability” shall mean that for a period of six
(6) months in any twelve-month period, the Executive is incapable of
substantially fulfilling the duties set forth in this Agreement because of
physical, mental or emotional incapacity resulting from injury, sickness or
disease as determined by an independent physician mutually acceptable to the
Company and the Executive. Upon any termination of this Agreement due to death
or disability, the Company will pay the Executive or his legal representative,
as the case may be, his Base Salary (which may include any accrued but unused
vacation time) at such time pursuant to Section 3(a) through the date of such
termination of employment (or, if terminated as a result of a disability, until
the date upon which the disability policy maintained pursuant to
Section 4(b)(ii) begins payment of benefits), plus any other compensation that
may be due and unpaid.
          (c) Voluntary Termination. Prior to any other termination of this
Agreement, the Executive may, on thirty (30) day’s prior written notice to the
Company given at any time, terminate his employment with the Company. Upon any
such termination, the Company shall pay the Executive his Base Salary at such
time pursuant to Section 3(a) through the date of such termination of employment
(which shall include any vested and accrued but unused vacation time).
          (d) Termination without Cause. If the Company terminates the
Executive’s employment for any reason other than “Cause” as defined in Section
5(a) above, and if Executive signs a release of claims in a form and manner
satisfactory to the Company, Executive shall be entitled to all of the
consideration listed below in this paragraph. Executive shall be entitled to a
lump-sum payment equal to one year of the Executive’s Base Salary. Such payment
shall be made on the date that is six months following the date of the
termination or as soon as administratively practicable thereafter. In addition,
the Option and the Restricted Stock detailed in Sections 3(f) and 3(g) above
shall continue to vest and accrue in accordance with the schedules provided for
in Sections 3(f) and 3(g) above, respectively, and the requirements thereunder
of continued employment through the dates of vesting shall be waived. For the
sake of clarity, it is expressly acknowledged and agreed that Executive shall
have no duty to mitigate

4



--------------------------------------------------------------------------------



 



damages with respect to any termination without Cause, and that Company shall
not be entitled to offset or credit any earnings (through cash or equity
compensation) of Executive against the value of the Options and Restricted Stock
that will continue to vest following a termination without Cause, nor shall
Company be entitled to cease or terminate the vesting of such Options or
Restricted Stock in the event that Executive earns any compensation after a
termination without Cause during the aforementioned vesting schedule.
     6. Restrictive Covenants.
          (a) Competition with the Company. The Executive covenants and agrees
that, during the Term of this Agreement, the Executive will not, without the
prior written consent of the Company, directly or indirectly (whether as a sole
proprietor, partner, stockholder, director, officer, employee or in any other
capacity as principal or agent), compete with the Company. Notwithstanding this
restriction, the Executive shall be entitled to invest in stock of other
competing public companies so long as his ownership is less than five percent
(5%) of such company’s outstanding shares.
          (b) Disclosure of Confidential Information. The Executive acknowledges
that during his employment he will gain and have access to confidential
information regarding the Company and its subsidiaries and affiliates. The
Executive acknowledges that such confidential information as acquired and used
by the Company or any of its subsidiaries or affiliates constitutes a special,
valuable and unique asset in which the Company or any of its subsidiaries or
affiliates, as the case may be, holds a legitimate business interest. All
records, files, materials and confidential information (the “Confidential
Information”) obtained by the Executive in the course of his employment with the
Company shall be deemed confidential and proprietary and shall remain the
exclusive property of the Company or any of its subsidiaries or affiliates, as
the case may be. The Executive will not, except in connection with and as
required by his performance of his duties under this Agreement, for any reason
use for his own benefit or the benefit of any person or entity with which he may
be associated, disclose any Confidential Information to any person, firm,
corporation, association or other entity for any reason or purpose whatsoever
without the prior consent of the Board of Directors of the Company, unless such
information previously shall have become public knowledge through no action by
or omission of the Executive. Confidential Information shall exclude Executive’s
knowledge, expertise, know-how or business acumen, as well as his personal files
whether developed or acquired prior to or during the Term.
          (c) Subversion, Disruption or Interference. At no time during the term
of this Agreement shall the Executive, directly or indirectly, interfere,
induce, influence, combine or conspire with, or attempt to induce, influence,
combine or conspire with, any of the employees of, or consultants to, the
Company to terminate their relationship with or compete with or ally against the
Company or any of its subsidiaries or affiliates in the business in which the
Company or any of its subsidiaries or affiliates is then engaged in.
          (d) Enforcement of Restrictions. The parties hereby agree that any
violation by the Executive of the covenants contained in this Section 6 will
likely cause irreparable damage to the Company or its subsidiaries and
affiliates and may, as a matter of course, be restrained by process issued out
of a court of competent jurisdiction, in addition to any other remedies provided
by law.
     7. Change of Control.
          (a) A “ Change of Control” shall mean the occurrence of any one of the
following events:

5



--------------------------------------------------------------------------------



 



               (i) during the term of this Agreement, a majority of the
Directors on the Board as of the Effective Date (the “Incumbent Board”) no
longer comprises a majority of the Board of Directors of the Company; provided
that any person becoming a director subsequent to the Effective Date whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least three-quarters (3/4) of the directors comprising the
Incumbent Board (either by a specific vote or by approval of the proxy statement
of the Company in which such person is named as a nominee for director without
objection to such nomination) shall be, for purposes of this Section 7(a)(i),
considered as though such person were a member of the Incumbent Board; or
               (ii) any “person,” as such term is used in Sections 3(a)(9) and
13(d) of the Securities Exchange Act of 1934, as amended (other than the
Executive or entities controlled by the Executive), becomes a “beneficial
owner,” as such term is used in Rule 13d-3 promulgated under that act, of
twenty-five percent (25%) or more of the voting power of the Company; or
               (iii) all or substantially all of the assets or business of the
Company is disposed of pursuant to a merger, consolidation or other transaction
(unless the shareholders of the Company immediately prior to such merger,
consolidation or other transaction beneficially own, directly or indirectly, in
substantially the same proportion as they owned the voting power of the Company,
all of the voting power or other ownership interests of the entity or entities,
if any, that succeed to the business of the Company);
          (b) The Company and the Executive hereby agree that if the Executive
is in the employ of the Company on the date on which a Change of Control occurs
(the “Change of Control Date”), the Company will continue to employ the
Executive and the Executive will remain in the employ of the Company for the
period commencing on the Change of Control Date and ending on the expiration of
the Term, to exercise such authority and perform such executive duties as are
commensurate with the authority being exercised and duties being performed by
the Executive immediately prior to the Change of Control Date.
          (c) During the remaining Term after the Change of Control Date, the
Company will (i) continue to honor the terms of this Agreement, including the
Base Salary and other compensation set forth in Section 3 above, (ii) continue
employee benefits as set forth in Section 4 above at levels in effect on the
Change of Control Date; and (iii) immediately vest and accrue all outstanding
stock options, restricted stock and other securities instruments as detailed in
Section 3 above (all subject to such reductions as may be required to maintain
such plans in compliance with applicable federal law regulating employee
benefits in the wake of a change of control).
          (d) If during the remaining Term on or after the Change of Control
Date there shall have occurred a material reduction in the Executive’s
compensation or employment related benefits, a material change in the
Executive’s status, working conditions or management responsibilities, or a
material change in the business objectives or policies of the Company, and the
Executive voluntarily terminates employment within ninety (90) days of any such
occurrence, or the last in a series of occurrences, then the Executive shall be
entitled to receive, subject to the provisions of subsection (e) below, a
lump-sum cash payment equal to 299% of the Executive’s Base Salary in effect on
the Change of Control Date, which payment shall be made on the date that is six
months following the date of the termination or as soon as administratively
practicable thereafter.
          (e) The amounts payable to the Executive under any other compensation
arrangement maintained by the Company that became payable after payment of the
lump-sum provided for in subsection (d) above upon or as a result of the
exercise by the Executive of rights which are

6



--------------------------------------------------------------------------------



 



contingent on the Change of Control (and would be considered a “parachute
payment” under Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”) and the regulations thereunder), shall be reduced to the extent
necessary so that such amounts, when added to such lump-sum and such other
amounts deemed “parachute payments” for purposes of Section 280G of the Code, do
not exceed 299% of the Executive’s “average annual compensation” (within the
meaning of Section 280G of the Code) for the five-year period preceding the date
of the Change of Control.
     8. Assignability. The rights and obligations of the Company under this
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of the Company, provided that such successor or assign shall acquire all
or substantially all of the assets and business of the Company.
     9. Severability. If any provision of this Agreement is deemed to be invalid
or unenforceable or is prohibited by the laws of the state or jurisdiction where
it is to be performed, this Agreement shall be considered divisible as to such
provision and such provision shall be inoperative in such state or jurisdiction
and shall not be part of the consideration moving from either of the parties to
the other. The remaining provisions of this Agreement shall be valid and
binding.
     10. Notice. Notices given pursuant to the provisions of this Agreement
shall be sent by certified mail, postage prepaid, or by overnight courier to the
following addresses:

         
 
  To the Company:   3340 Peachtree Road, NE
Suite 2250
Atlanta, GA 30326
Attention: Brian Wainger, Esq.
 
       
 
  To the Executive:   c/o Goldring Hertz and Lichtenstein, LLP
450 North Roxbury Drive
Eighth Floor
Beverly Hills, CA 90210
Attention: Kenneth B. Hertz, Esq

          Either party may, from time to time, designate any other address to
which any such notice to it or him shall be sent. Any such notice shall be
deemed to have been delivered upon the earlier of actual receipt or four days
after deposit in the mail, if by certified mail.
     11. Indemnification. The Company and the Executive acknowledge that the
Executive’s services as an officer of the Company exposes the Executive to risks
of personal liability arising from, and pertaining to, the Executive’s
participation in the management of the Company. The Company shall defend,
indemnify and hold harmless the Executive from any actual cost, loss, damages,
attorneys’ fees, or liability suffered or incurred by the Executive arising out
of, or connected to, the Executive’s services as an officer of the Company or
any of its current, former, or future subsidiaries to the fullest extent allowed
by law. The Company will not have any obligation to the Executive under this
Section for any loss suffered if the Executive voluntarily pays, settles,
compromises, confesses judgment for, or admits liability with respect to without
the approval of the Company. Within thirty (30) days after the Executive
receives notice of any claim or action which may give rise to the application of
this section, the Executive shall notify the Company or its counsel in writing
of the claim or action with a copy thereof. The Executive’s failure to timely
notify the Company of the claim or action will relieve the Company from any
obligation to the Executive under this section. The Executive will reasonably
assist the Company in the defense of any action. The Company will not indemnify
Executive for any intentional acts or

7



--------------------------------------------------------------------------------



 



misconduct engaged in by Executive, including, but not limited to, any acts
which could result in cause termination pursuant to Section 5(a) above.
     12. Miscellaneous.
          (a) Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Florida and the sole
and exclusive venue for any litigation arising out of this contract will be the
circuit court in Hillsborough County, Florida.
          (b) Waiver/Amendment. The waiver by any party to this Agreement of a
breach of any provision hereof by any other party shall not be construed as a
waiver of any subsequent breach by any party. No provision of this Agreement may
be terminated, amended, supplemented, waived or modified other than by an
instrument in writing signed by the party against whom the enforcement of the
termination, amendment, supplement, waiver or modification is sought.
          (c) Entire Agreement. This Agreement represents the entire agreement
between the parties with respect to the subject matter hereof and replaces and
supersedes any prior agreements or understandings.
          (d) Facsimiles/PDF’s/Counterparts. This Agreement may be executed in
counterparts, all of which shall constitute one and the same instrument.
Facsimile copies and electronic Portable Document Format files of executed
signature pages will be deemed original for all purposes.
          (e) Section 409A of the Code. This Agreement and the benefits provided
hereunder are intended to be exempt from or to comply with the requirements of
Section 409A of the Code, and shall be interpreted and administered consistent
with such intent. To the extent required for compliance with the requirements of
Section 409A of the Code, references in this Agreement to a termination of
employment shall mean a “separation of service” with the meaning of Section 409A
of the Code.
     IN WITNESS WHEREOF, the Company and the Executive have duly executed this
Agreement as of the date first above written.

            COMPANY:

PREMIER EXHIBITIONS, INC.
      By:   /s/ Arnie Geller         Its: Chairman                EXECUTIVE:
      /s/ Bruce Eskowitz       Bruce Eskowitz           

8